 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422Landmark Installations, Inc. and Local Union No. 272 and Shopmen™s Local Union No. 698 of the In-ternational Association of Bridge, Structural, Ornamental, and Reinforcing Ironworkers. Cases 12ŒCAŒ21376 and 12ŒCAŒ21441 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On January 22, 2002, Administrative Law Judge Law-rence W. Cullen issued the attached decision.  The Gen-eral Counsel filed an exception and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions1 and adopt the recommended Order as modified below.2ORDER The National Labor Relations Board adopts the rec-ommended order of the administrative law judge and orders that the Respondent, Landmark Installations, Inc., Pompano Beach, Florida, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified below. 1. Substitute the following for paragraph 2(c). ﬁ(c) Within 14 days after service by the Region, post copies of the attached notice marked ﬁAppendix.ﬂ  Cop-ies of the notice, on forms provided by the Regional Di-rector for Region 12, after being signed by the Respon-dent™s authorized representatives, shall be posted by the                                                            1 There are no exceptions to the judge™s finding that the Respondent violated Sec. 8(a)(1) of the Act by interrogating employees concerning their union membership, informing its employees that it would be futile for them to select the Union as their collective-bargaining representa-tive, threatening employees with closure of the Pompano Beach, Flor-ida facility if the employees selected the Union as their collective-bargaining representative, and threatening its employees with layoffs, discharge, and unspecified reprisals if the employees selected the Union as their collective-bargaining representative or engaged in union activi-ties.  There are also no exceptions to the judge™s finding that the Re-spondent violated Sec. 8(a)(3) and (1) of the Act by discharging em-ployee Adolfo Gonzalez and by laying off five employees and refusing to consider these employees for recall and/or to recall them.  2 In its exception, the General Counsel argues that the judge inadver-tently failed to direct the Respondent to mail the notice to employees to all of its employees.  The General Counsel argues that this is necessary because the Respondent™s employees work at different construction jobsites outside of the Respondent™s office, and because the Respon-dent™s employees employed at the time of its unlawful conduct may not currently be employed.  The Respondent does not controvert any of the facts asserted by the General Counsel supporting its request and filed no opposition to the General Counsel™s exception.  Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, or covered by any other material.  In addition, mail to all current and former employees employed by the Respon-dent at any time since March 2001 a copy of the attached notice marked ﬁAppendix.ﬂ3  Copies of said notice, on forms provided by the Regional Director for Region 12, after being duly signed by an authorized representative of the Respondent, shall be mailed to the persons above-stated immediately upon receipt.  Proof of such mailings, with the names and addresses of the persons to whom the notices were mailed and the date of such mailings, shall be furnished to the Regional Director for Region 12, within 5 days after such notices were mailed.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE National Labor Relations Board An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT unlawfully interrogate our employees concerning their membership in Local Union No. 272 and Shopmen™s Local Union No. 698 of the International Association of Bridge, Structural, Ornamental, and Rein-forcing Ironworkers, AFLŒCIO and/or their union activi-ties and sympathies and those of their fellow employees. WE WILL NOT inform our employees that it would be futile for them to select the Union as their collective-bargaining representative. WE WILL NOT threaten our employees with closure of our Pompano Beach, Florida facility if they select the Union as their collective-bargaining representative. WE WILL NOT threaten our employees with discharge, layoffs and unspecified reprisals if they select the Union as their collective-bargaining representative. 339 NLRB No. 59  LANDMARK INSTALLATIONS, INC. 423WE WILL NOT discharge our employees, lay off our em-
ployees and/or refuse to consider them for rehire and/or 
refuse to rehire them because
 of their membership in a 
union or their engagement in union activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL within 14 days from the date of this Order of-
fer full reinstatement to 
Adolfo Gonzalez, Lawrence Hodgson, Luis Felix Gonzalez, Bertie Gottshaw, Raidel 
Rivero, and Jose Zepeta to their former jobs or to sub-
stantially equivalent jobs if their former jobs no longer 
exist and will make them whole for all loss of earnings 
and benefits sustained by th
em because of our unlawful 
discharge of Adolfo Gonzalez and the unlawful layoffs 
and refusal to consider for re
hire and refusal to rehire Lawrence Hodgson, Luis Felix Gonzalez, Bertie Gott-

shaw, Raidel Rivero, and Jose Zepeta, with interest. 
WE WILL within 14 days from the date of this Order 
remove from our records any reference to the unlawful 

discharge of Adolfo Gonzalez and the unlawful layoffs, 
refusal to consider for rehire and refusal to rehire of Lawrence Hodgson, Luis Felix Gonzalez, Bertie Gott-

shaw, Raidel Rivero, and Jose Zepeta and will notify 
them in writing that the unlawful discharge of Adolfo 
Gonzalez and layoffs and refusa
l to consider for rehire and refusal to rehire the other above-named employees 
will not be used against them in any way. 
LANDMARK INSTALLATIONS, INC.  Marcia Valenzuela, Esq. and Jennifer Burgess-Solomon, Esq., for the General Counsel. Mitchell J. Olin, Esq., for the Respondent. Brian Rodgers, Union Business Manager, for the Charging Party. 
DECISION STATEMENT OF THE CASE 1LAWRENCE 
W. C
ULLEN, Administrative Law Judge. This consolidated case was heard be
fore me on October 9 and 11, 
2001, in Miami, Florida. The complaint as amended at the hear-
ing was issued by the Regional Director of Region 12 of the 
National Labor Relations Board (the Board) on charges filed by 
Local Union No. 272 and Shopmen™s Local Union No. 698 of 
the International Association of Bridge, Structural, Ornamental, and Reinforcing Ironworkers, AFLŒCIO (the Charging Party or 
the Union) and is based on amended charges filed in Case 12ŒCAŒ21376 on May 25, 2001, and in Case 12ŒCAŒ21441 on 

May 25, 2001, and alleges that La
ndmark Installations, Inc. (the Respondent or the Company) violated Section 8(a)(1) and (3) 

of the National Labor Relations Act (the Act). Respondent has by its answer as amended at the hearing denied the commission 
                                                          
 1 All dates are in 2001 unless otherwise noted. 
of any violations of the Act and 
has raised affirmative defenses thereto. On the entire record, including testimony of the witnesses 
and exhibits received in evidence and after review of the briefs 
filed by the General Counsel and the Respondent, I make the 
following FINDINGS OF FACT I. JURISDICTION
 The complaint alleges, Respondent admits and I find that at 
all times material herein during the 12 months preceding the 
filing of the complaint Respondent has been a Florida corpora-
tion, with an office and place of business located in Pompano 

Beach, Florida, where it has been engaged in the construction 
business as an awnings installer and that in conducting its busi-
ness operations, it purchased and received at its Pompano 
Beach facility goods and materials valued in excess of $50,000 
from other enterprises, including Innovative Business Solutions located within the State of Florida, each of which other enter-

prises had purchased and received these goods and material 
directly from points located outside the State of Florida and 

Respondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. II. THE LABOR ORGANIZATION The complaint alleges, Respondent admits and I find that at 
all times material herein, the Union has been a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
III. ALLEGED UNFAIR LABOR PRACTICES Landmark is a construction company which installs steel 
frames, landings, and decks. It
 commenced its operations in 
October 1999. Its owner and president is Michael Herman. 
Landmark undertook a steel-framing project on Pembroke Road known as the Pembroke project in February 2001. The jobsite 
supervisor was Daniel Arnouil. Herman and Arnouil were at all times material herein supervis
ors and agents of Respondent under Section 2(11) and (13) of the Act. The Pembroke job 
which commenced in late February 2001, was finished in April 
2001. Respondent hired a number of ironworkers to set up a 

steel frame, weld and install st
eel flooring for the Pembroke job. The evidence disclosed that Respondent hired these em-
ployees without knowing whether 
they were union members or 
not. Included among these workers were several members of 

the Union who had been informed by the Union or by fellow 
employees that Respondent was hiring iron workers for the 
project. Among those who applie
d and were hired were union members Adolfo Gonzalez, Lawrence Hodgson, Bertie Gott-
shaw, Luis Felix Gonzalez, Jose Zepeta, Raidel Rivero, and 
Issac Thomas. These employees were hired without regard to 
their union or nonunion status a
nd sympathies and none were 
questioned concerning their union affiliation or sympathies. 
None of these employees wore 
any items referring to their un-
ion membership. Lawrence Hodgson was an active union or-
ganizer. He discussed the adva
ntages of union membership with nonunion employees and reported daily to Union Business 

Manager Brian Rodgers.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424On Friday, March 9, 2001, the Union filed a petition for an 
election asserting that they had the support of the requisite 
number of employees in the unit 
who supported the Union in its 
bid to represent the Respondent™s employees. Respondent™s 
president, Herman, received the notice of a petition for an elec-
tion which was forwarded by the Board on that same date. On 
the following Monday, March 12, 
2001, Jobsite Supervisor Dan 
Arnouil, with Herman behind him, questioned each of the em-
ployees on the Pembroke jobsite shortly before and during their 
10 a.m. morning break as to whether they were members of the 
Union. Bertie Gottshaw, Louis Felix Gonzalez, Jose Zepeta, 
and Raidel Rivero all testified they readily admitted they were 

union members but denied having initiated a union campaign at 
the Pembroke job. Lawrence Hodgson initially denied his union 
membership but later admitted it when confronted by Respon-
dent with information obtained by Respondent from other non-
union employees that he was the leading union organizer on the 

job. He also told Arnouil and Herman that employees Raidel 
Rivero and Adolfo Gonzalez were union members. As Arnouil and Herman were 
questioning employees Adolfo 
Gonzalez returned from his break and Arnouil turned on Gon-
zalez and stated he could not believe that the Union would ad-
mit to membership a ﬁworthless piece of shitﬂ such as Gon-
zalez. This triggered an immediate angry response from Gon-
zalez with the two men getting face to face in an angry confron-

tation with Arnouil waving his finger in front of Gonzalez™ face 
which Gonzalez started to push away. Gonzalez did not touch 
Arnouil. Arnouil pulled back and threatened to call the police 
for harassment by Gonzalez. Herman attempted to quiet the 
confrontation down and told Arnouil there was no need for the 
police. Arnouil then fired Gonzalez. Gonzalez said he would 
leave as soon as he got his paycheck. Herman made arrange-
ments for his wife to bring the paycheck to the jobsite which 

she did shortly thereafter and Gonzalez departed. The termina-
tion of Gonzalez by Respondent ha
s not been rescinded and he 
has not been recalled by Respondent. In order to stem the Un-
ion™s campaign at its Pembroke 
jobsite Respondent threatened employees with plant closure, 
layoff and discharge, and in-
formed the employees of the futility of their support of the Un-
ion. Respondent laid off the leading union organizer Hodgson 
on March 22, 2001, and union supporters Gottshaw, Luis Felix Gonzalez, Zepeta, and Rivero on March 30, 2001. Respondent 
also failed to consider these employees for recall and to recall 
them at Respondent™s other jobsites in Florida in contrast to its 
practice of transferring employees
 from one jobsite to another. Respondent replaced the union supporters with three nonunion 
employees to perform welding.
 Other employees who had less 
seniority than the laid-off employees were transferred to other 

jobsites in Florida after the conclusion of the Pembroke jobsite. 
At the time of the hearing all of Respondent™s employees were 
nonunion supporters. The 8(a)(1) Violations A. Interrogation Raidel Rivero testified that on March 12, 2001, shortly be-
fore the employees morning 
break, Respondent™s President Herman asked if he was a union member. He told Herman that 
he was. Bertie Gottshaw testified that shortly before break on 
March 12, he observed Herman with a piece of paper talking to 
two nonunion supporters and Herman then told the employees 
that the Union was going to close the job down as 30 percent of 

the employees were union supporters. Herman then asked Gott-
shaw if he was union and Gottsha
w replied that he was. Law-
rence Hodgson testified that s
hortly before breaktime on March 
12, Herman and Arnouil told him they had received a paper 
stating that 30 percent of the employees supported the Union. 
They then asked him if he we
re a union member which he de-
nied as he had been advised 
to do by Union Business Manager 
Brian Rodgers. He testified further that after the break he was again approached by Herman and Arnouil who told him that 
they had been told by other employees that he was sending 
reports to the Union. They asked Hodgson why he had not ad-
mitted to Respondent that he was the leader of the union cam-
paign on the jobsite. He then admitted his role in the campaign 
and also told them that Adolfo Gonzalez and Raidel Rivero, 
were union members in response to their questioning of him. Gregory Penn, a current employee and a nonunion supporter 
testified that Herman and Arnouil told the employees that Her-
man had received a letter from the Union which was trying to 
shut the job down and then asked the employees who the union 
supporters were. Herman admitted at the hearing that he and 

Arnouil questioned the employees about their union member-
ship. Herman also admitted that he had been informed by non-
union supporters Gregory Penn a
nd Alfredo Wesley that Hodg-
son was the leader of the Union™s campaign at the jobsite in 
response to his and Arnouil™s questioning of them. I credit the testimony of empl
oyees Rivero, Gottshaw, Hodg-
son and Penn as set out above which was unrebutted as Herman 
admitted that he and Arnouil had questioned the employees, 

and Arnouil did not testify. I find without merit Herman™s at-
tempts to explain his conduct by stating he was confused by the 
petition and was merely seeking information by questioning the 
employees. This is not a valid de
fense to the allegation that he 
unlawfully interrogated the employees about their union mem-
bership activities and sympathies and those of their fellow em-
ployees. I also find without merit Herman™s contention that he 
was a bystander while Arnouil interrogated employees. Clearly 
by his presence and his own 
conduct Herman was in tandem with Arnouil in engaging in this interrogation of the employees. 
I find that Respondent, by its s
upervisors and agents, Herman and Arnouil, violated Section 8(a)(1) of the Act by interrogat-
ing its employees about their union membership and sympa-
thies and those of their fellow employees. 
Hoffman Fuel Co., 309 NLRB 327 (1992). B. Threat of Closure Adolfo Gonzalez testified that on March 12, he heard Her-
man say that the Union was taki
ng over his business or shutting it down. Herman admitted at the hearing that he told the em-
ployees on March 12 that he would have to close the company 
if the Union won the election and that he did not explain why 
he would have to close down and the employees did not ask 
questions. At the hearing he testified he was referring to state-ments attributed to the Union that the employees would earn 
$20 per hour if the Union won the election. However he admit- LANDMARK INSTALLATIONS, INC. 425tedly did not explain this to 
the employees. Additionally Hodg-
son testified that on March 14, Herman told him he would shut 
the job down before the Union took over the Company. 
I credit the unrebutted testimony of Adolfo Gonzalez and 
Hodgson as set out above and note the admission of Herman 
that he made the statement attributed to him about closure of 
his business and the job. Herman™s professed intent or state of 
mind concerning the reason for his threat of closure is irrele-
vant in this case. I find that his threat of plant or job closure 
was coercive and violative of Section 8(a)(1) of the Act. C. Threat of Futility of the Support of the Union  Herman admitted at the hearing that on March 12, he told the 
employees that the Union would not be good for a small com-
pany such as his company and that he would not have the Un-
ion run his company. He offered an explanation at the hearing 
that he was referring to union 
wages and benefits which he believed would put him out of business. However he did not 
offer this explanation to the employees. His purported state of 
mind concerning the reasons for his statements to the employ-
ees is irrelevant. His subsequent written statement to employees 
in his letter of April 17 reinforced his earlier threat by stating in 
pertinent part that the employees
 would not gain any benefits 
from the Union™s involvement. Thus his statement of March 12 as reinforced by the April 17 
letter to employees was clearly a threat of the futility of the 
employees™ support for the Union and violated Section 8(a)(1) 
of the Act. Wellstream Corp., 313 NLRB 698, 706 (1994). D. Threats of Layoff and Discharge Gottshaw testified that on March 12, Arnouil told a group of 
employees that he had received the petition and that he could 
lay off and fire everybody on the 
job. Gottshaw further testified 
that Arnouil also told the employees he did not care less who 
wanted to leave the job. Aldolfo Gonzalez testified that as he 
was returning from break he heard Arnouil tell the employees 
that he was going to start firing people starting with Adolfo 
Gonzalez who he called a ﬁworthless piece of shitﬂ whereupon 
he turned on him and ultimately discharged him. 
Hodgson also testified that Arnouil threatened to discharge 
him after Hodgson admitted to his union activities when con-
fronted by Arnouil a second time. 
I credit the testimony of A
dolfo Gonzalez and Hodgson as set out above which was unrebu
tted as Arnouil did not testify 
and Herman did not rebut this 
testimony. I thus find that Re-
spondent violated Section 8(a)(1) of the Act by threatening 
employees with layoff and discharge. 
Bestway Trucking
, 310 NLRB 651, 671 (1993). E. Threat of Unspecified Reprisals Hodgson testified that on March 
14, Herman refused to help him carry a box of heavy rods and stated that he could not help 
Hodgson because he (Herman) was not a union member. This 
statement by Herman to Hodgson occurred only 2 days after the 
incidents of March 12, when Hodgson had been discovered by 
Respondent to have been the leading union organizer on the 

jobsite. This statement was clearly coercive and a threat of 
unspecified reprisals for his role as the leading union organizer 
and was violative of Section 8(a)(1) of the Act. 
F. W. Wool-
worth Co., 310 NLRB 1197, 1200 (1993). F. The Discharge of Adolfo Gonzalez Several factors are considered by the Board in analyzing dis-
crimination cases under Section 8(
a)(3) and (1) of the Act in accordance with Wright Line, 251 NLRB 1083 (1980), enfd.  
622 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). The General Counsel must estab
lish that the employer had ani-
mus against the Union, had knowledge that the alleged dis-
criminatee was a union supporter and/or of the alleged dis-
criminatees™ union activities and took an adverse job action 
against the employee which was motivated at least in part by its 
antiunion animus. In making this determination the timing of 
the adverse job action in relation to the animus and knowledge 
of the employees™ union membership, union activities and sen-
timents is to be considered to
 determine whether there is a 
nexus between the adverse job action and the employees™ union 
affiliation. Masland Industries, 311 NLRB 184 (1993) In the case before me, it is clear that all of the elements re-
quired to establish a prima facie case are present. Herman re-
ceived the petition for an election on March 9, a Friday, and 
showed it to Arnouil and then both commenced questioning 
employees on March 12, the following Monday morning 
shortly before the morning breaktime with Arnouil issuing 
threats of discharge to the employees. Leading union advocate 
Hodgson initially denied any knowledge of union activities 
when questioned by Herman and Arnouil, but subsequently 
admitted his union role when told by Arnouil that other em-
ployees had identified him as the leader of the union campaign. 
When asked by Arnouil who the other union members were, 
Hodgson identified Raidel Rivero and Adolfo Gonzalez as union members. At this point Adolfo Gonzalez was returning from his break and Arnouil immediately turned on him calling 
him a worthless piece of shit which led to an angry verbal con-
frontation between Adolfo Gonzalez and Arnouil who was 
putting his finger up to the face of Adolfo Gonzalez. When 
Adolfo Gonzalez moved to brush the finger away from his face, 
Arnouil threatened to call the police. Upon being told by Her-
man that the police were not necessary, Arnouil proceeded to 
discharge Adolfo Gonzalez. Under these circumstances it is clear that the Respondent had animus against the Union and its
 supporters as established by 
the numerous 8(a)(1) violations and 
the record as a whole. It is 
clear that Respondent had knowledge that Adolfo Gonzalez 
was a union member, having just been identified as a union 
member by Hodgson. It is undisputed that Arnouil turned on 
Adolfo Gonzalez and engaged in an angry confrontation with 
him threatening to call the police and then discharged him. 
There was no evidence or contention that Adolfo Gonzalez 
engaged in any physical contact with Arnouil. Rather it is clear 
that Arnouil was the aggressor in this confrontation. Cleary the 
nexus between Respondent™s antiunion animus and the dis-
charge of Adolfo Gonzalez has been established. 
Masland In-dustries, supra. Once the General Counsel has established a prima facie case 
that the protected conduct (engagement in union activities and 
in this case union membership) was a motivating factor in an 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426employer™s action against the 
employee (the discharge of 
Adolfo Gonzalez) the burden shifts under 
Wright Line, supra to the employer to demonstrate that
 it would have taken the same 
action even in the absence of the protected conduct. This bur-
den is not carried by merely showing that it also had a legiti-
mate reason for the taking the adverse action. Rather it must 
ﬁpersuadeﬂ that the action would have taken place in the ab-
sence of the protected conduct ﬁby a preponderance of the evi-
dence.ﬂ Roure Bertrand Dupont, Inc., 271 NLRB 443 (1984).  
If the employer fails to carry its burden of persuasion, a viola-
tion will be found. Bronco Wine Co., 256 NLRB 53 (1981). I find that Respondent has failed to carry its burden of per-
suasion in the instant case. Initia
lly the testimony of what oc-
curred as related by the employ
ees who testified was not rebut-ted by Arnouil who did not testify and was largely admitted by 
Herman. In its shifting defenses
, Respondent initially attempted 
to cast Adolfo Gonzalez as a poor worker who was discharged 

because of poor job performance. It then contended that Gon-
zalez was discharged because of his engagement in the confron-
tation with Arnouil, ignoring the undisputed fact that Arnouil 
initiated the confrontation and turned on Adolfo Gonzalez im-
mediately after learning he was a member of the Union. Her-
man testified that Adolfo Gonzalez was a slow worker and that 
Arnouil had previously joked with him that Gonzalez must be 
Herman™s uncle because he had retained him as an employee in 
spite of his alleged poor work performance. I find these de-
fenses without merit and cred
it Adolfo Gonzalez™ unrebutted testimony that he had never been 
apprised by either Herman or 
Arnouil that his work was deficien
t, that he had several years™ 
experience as an ironworker, had worked on large commercial 
jobs, had never been discharged (as opposed to a layoff for lack 
of work), was rehired by a fo
rmer employer and was working 
as an ironworker at the time of th
e hearing. I thus find that the General Counsel has established a prima facie case of a viola-

tion of Section 8(a)(3) and (1) of the Act, that Adolfo Gonzalez 
was discharged by Respondent because of his membership in 
the Union. I find Respondent has failed to rebut the case by the 
preponderance of the evidence. Wright Line, supra; Sea Ray Boats, Inc., 336 NLRB 779 (2001). G. Alleged Unlawful Layoffs, Failure to Consider for Recall and Failure to Recall The complaint alleges that Respondent laid off employee 
Lawrence Hodgson on March 22, 2001, and laid off employees 
Luis Felix Gonzalez, Bertie Gottshaw, Raidel Rivero, and Jose Zepeta on March 30, 2001, and th
at since their layoffs Respon-
dent has failed to consider for recall and has failed to recall all of these employees. All of these employees except Zepeta testi-
fied concerning their layoffs a
nd Respondent™s president, Her-man, admitted that these employees were laid off by Respon-

dent and that they have never been recalled by Respondent. 
Herman also conceded on cross-examination that Respondent 
has hired new employees since the layoff of the above-named 
employees and has transferred ot
her employees to other jobs. 
Herman also concedes there were
 several other jobs continuing 
up to the date of the trial which were filled by new employees 
and by the transfer of ot
her employees. Nonunion employee 
Alfredo Wesley, was recalled to a
nother job in June after hav-ing been laid off. As of the dates of their layoffs the Respon-
dent had purged itself of all the union members with the excep-
tion of Issac Thomas. The initial layoff of Hodgson on March 
22 and of Luis Felix Gonzalez, Gottshaw, Rivero, and Zepeta 
on March 30 occurred close in time to March 12 when the Re-
spondent, upon learning of the union campaign, had interro-
gated and threatened its employees concerning their union 
membership and support and that of their fellow employees and 
had learned these employees 
were union members and had discharged Adolfo Gonzalez all as
 set out above in this deci-sion. It is clear that Respondent knew who the union members were following the interrogation of all its employees on March 
12. Hodgson testified that on the second inquiry of him by Ar-
nouil and Herman, he admitted his role as the Union™s organ-
izer on the job. In response to further questioning by Arnouil 
and Herman, he also told them that employees Raidel Rivero 
and Adolfo Gonzalez were union members. Further nonunion employee Gregory Penn who was currently employed by Re-

spondent as of the date of the 
hearing testified that Raidel Rivero, Luis Felix Gonzalez, Jose Zepeta, Issac Thomas, and 
Bertie Gottshaw all told Arinouil and Herman that they were 
union members also. As in the case of Adolfo Gonzalez, Respondent has offered 
shifting defenses to the layoff allegations. Initially Herman 
testified that the five discriminates were laid off because of lack 
of work on the Pembroke job. Herman admitted that he told the 
employees that he would recall them as new work became 
available. However as of the date of the hearing he had not 
recalled any of them. During this period he kept nonunion em-
ployees working by transferring them to other jobs as they be-
came available. When confronted with this apparent disparate 
treatment. Herman offered testimony to the effect that the em-
ployees were poor performers and/or had poor attendance by 
arriving late or not showing up.
 He acknowledged he had toler-ated these alleged deficiencies 
without discussing them with the employees. It is clear that the 
distinguishing line between these discriminates and the nonunion employees was that these dis-
criminates were union members who Respondent sought to eliminate from its work force. The employees testified concern-
ing their work performance. They all had years of experience 
and had performed iron work on larger projects than the Re-spondent™s project. None of them had ever been advised of any 
deficiencies in their work performance or attendance by Re-

spondent. I find that as in the case of the discharge of Adolfo Gonzalez 
the General Counsel has establis
hed a prima facie case of viola-tions of Section 8(a)(3) and (1) of the Act by Respondent. The 

General Counsel has established that the Respondent had ani-mus against the Union and its supporters as borne out by the 
independent 8(a)(1) violations which I have found and the re-
cord as a whole. It has also 
been established that Respondent had knowledge of the Union membership of each of the dis-
criminatees who were laid off as set out above. It has also been 
established that Respondent laid off the discriminates which was an adverse job action although there was still some work 
on the Pembroke project as tes
tified to by discriminates Gott-
shaw and Luis Feliz Gonzalez while three new employees were 

brought in to perform welding and while other nonunion em-
 LANDMARK INSTALLATIONS, INC. 427ployees were not laid off. Some were transferred to other jobs 
as testified by current employees
. It has thus been established 
that the layoffs and refusal to consider for recall and refusal to 

recall the discriminatees were motivated by Respondent™s anti 
union animus. The timing of these adverse job actions clearly 
establishes the nexus between th
e adverse job actions and the employees™ union membership. 
Wright Line, supra; Masland Industries, supra. I further find that the burden has shifted un-
der Wright Line to the Respondent to demonstrate that it would 
have taken the same actions even in the absence of the pro-

tected conduct. I find that Res
pondent has failed to carry its 
burden of persuasion in this case 
as it has not demonstrated that it would have taken the same actions even in the absence of the 
protected conduct and that Respondent has thus violated Sec-tion 8(a)(3) and (1) of the Act. Wright Line, supra; Roure Ber-trand Dupont, Inc., supra, Bronco Wine Co., supra, and Sea Ray Boats, Inc., supra. Counsel for the General Counsel has shown, through all of the above, that (1) Respondent was hiring or had 
concrete plans to hire at the time of the alleged unlawful con-
duct; (2) that it excluded the discriminatees from the hiring or 
recall process; (3) that the discriminatees had experience and 
training relevant to the gene
rally known requirements of the 
positions; and (4) that anti-union animus contributed to the 
decision not to consider for recall and to recall the discrimi-
nates. See 
FES, 331 NLRB 9 (2000). CONCLUSIONS OF LAW 1. The Respondent is an empl
oyer within the meaning of 
Section 2(2), (6), and (7) of the Act. 2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 3. The Respondent violated Section 8(a)(1) of the Act by:  
(a) Interrogating its employees concerning their union mem-
bership, union activities and sympat
hies and those of their fel-low employees.  
(b) Informing its employees that it would be futile for them 
to select the Union as their collective-bargaining representative. 
(c) Threatening its employees 
with closure of its Pompano Beach, Florida facility, if the em
ployees selected the Union as 
their collective-bargaining representative.  
(d) Threatening its employees 
with layoffs, discharge, and 
unspecified reprisals if the employees selected the Union as 
their collective-bargaining representative or engaged in union 
activities. 4. The Respondent violated Section 8(a)(3) and (1) of the 
Act by discharging its employee Adolfo Gonzalez on March 
12, 2001. 5. The Respondent violated Section 8(a)(3) and (1) of the 
Act by laying off its employee Lawrence Hodgson on March 
22, 2001, and by laying off its em
ployees Luis Felix Gonzalez, 
Bertie Gottshaw, Raidel Rivero, and Jose Zepeta on March 30, 
2001, and by failing and refusing to consider these employees 
for recall and/or to recall them. 
6. The above unfair labor practices in connection with the 
business of the Respondent have the effect of burdening com-
merce within the meaning of Sec
tion 2(2), (6), and (7) of the Act. 
THE REMEDY Having found that the Respondent violated the Act, it shall 
be ordered to cease and desist therefrom and take certain af-
firmative actions including the rescinding of the unlawful dis-
charge and layoffs, refusals to c
onsider for rehire, and refusals 
to rehire or otherwise discriminating against its employees. I 
recommended that the discriminatees be offered reinstatement 
to their former positions or to 
substantially equivalent ones if 
their former positions no longer ex
ist without prejudice to their seniority or other rights and privileges previously enjoyed or to 
which they would have been entitled in the absence of the dis-
crimination against them from the date of the discharge of 
Adolfo Gonzalez and the layoffs of the other discriminatees. 
These amounts shall be computed in the manner prescribed in 
F. W. Woolworth, 90 NLRB 289 (1950), with interest as com-puted in New Horizons for the Retarded
, 283 NLRB 1173 (1987), at the ﬁshort term Federal rateﬂ for the underpayment of 
taxes as set out in the 1986 amendment to 26 U.S.C. § 6621. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended 
2ORDER The Respondent, Landmark Installations, Pompano Beach, 
Florida, Inc., its officers, agents, successors, and assigns, shall 
1. Cease and desist from  (a) Interrogating its employees concerning their union mem-
bership, activities and sympathi
es and those of their fellow employees.  
(b) Informing its employees that it would be the futile to se-
lect the Union as their collective-bargaining representative. 
(c) Threatening its employees 
with closure of its Pompano Beach, Florida facility if the em
ployees select the Union as 
their collective bargaining representative.  
(d) Threatening its employees w
ith discharge, layoff, or un-
specified reprisals if the employees select the Union as their 

collective-bargaining representative or engage in union activi-
ties.  (e) Discharging employees because of their union member-
ship or engagement in union activities.  
(f) Laying off its employees and/or refusing to consider them 
for recall and refusing to recall them because of their union 
membership or engagement in union activities  
(g) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative actions necessary to effec-
tuate the policies of the Act. (a) Within 14 days from the date of this Order offer Adolfo 
Gonzalez, Raidel Rivero, Luis Felix Gonzalez, Bertie Gott-
shaw, Lawrence Hodgson, and Jose Zepeta immediate and full 
reinstatement to their former positions with Respondent, with-
out prejudice to their length of se
rvice, seniority or other rights 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428and privileges previously enjoyed and make all of the above-
named employees whole, with interest for any loss of earnings 
and benefits that they may have suffered as a result of the 
unlawful discrimination against them, in the manner set forth in 
the remedy section of this decision.  
(c) Within 14 days from the date of the Board™s order, re-
move from the personnel file of each of the above named em-
ployees any reference to the unlawful discrimination against 
them and, within three days th
ereafter, notify them in writing 
that this has been done and that it will not be used against them 
in any way.  
(d) Within 14 days after service by the Region, post copies 
of the attached notice marked ﬁAppendix.ﬂ
3 Copies of the no-tice, on forms provided by the Re
gional Director for Region 12, after being signed by the Respondent™s authorized representa-
tive, shall be posted by the 
Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
places including all places where notices to employees are cus-

tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced, or 
covered by any other material. In the event that, during the 
pendency of these proceedings, the Respondent has gone out of 
business or closed the facility 
involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current
 employees and former employ-
ees employed by the Respondent
 at any time since March 2001. 
(e) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 

shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order. (f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  